Citation Nr: 1740199	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected burn scars of the face and eyelids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1948 to September 1951.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a November 2008 decision, the Board denied reopening the claim of service connection for eye disorders.  The Veteran appealed the November 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Memorandum Decision, the Court vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the decision.

Subsequently, in a April 2013 decision, the Board denied service connection for a bilateral eye disability, to include as secondary to service-connected burn scars of the face and eyelids.  The Veteran appealed the Board's decision to the Court.  In a September 2013 Joint Motion for Remand (JMR), the Court vacated the Board's April 2013 decision and remanded the claim to the Board for readjudication.  

In November 2014, June 2015 and July 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, in February 2017, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  In June 2017, the Veteran and his representative were notified of the VHA opinion dated in April 2017 and were afforded an additional 60-day period to provide additional evidence and/or argument.



FINDING OF FACT

The Veteran's bilateral eye disability was not affirmatively shown to have been present during service; a bilateral eye disability is unrelated to an injury, disease, or event in service; and a bilateral eye disability is not caused by or made worse by the service-connected burn scars of the face and eyelids.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected burn scars of the face and eyelids, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran has been afforded various VA examinations, and the Board and Court have found many of these previous examinations insufficient.  Nevertheless, a competent advisory medical opinion from the VHA was received in April 2017.  The Board finds the opinion to be adequate for resolution of this case.  The expert considered the relevant medical and lay evidence of record, addressed the question at issue and supported the conclusions reached with a thorough rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159 (c)(4).  Accordingly, the Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that he incurred an eye disability in service, when powder from an artillery shell exploded and caused first and second degree burns to his face, eyelids, hands, and right knee.  Alternatively, he states that he suffers from an eye disability secondary to his service-connected burn scars from this in-service incident.  The Veteran has consistently claimed that as a result of this in-service injury he developed poor vision, burnt eyes, headaches, and eye soreness.  He has noted that it was difficult for him to see to drive at night after service.

This case has a long history before the Board, and a review of that history is instructive.

The Veteran's service medical records show that in 1951, the Veteran sustained second degree burns to his face, both hands, and the anterior surface of the right knee.  The burns were caused by powder explosives, and he was hospitalized for 18 days to treat his injuries.  The nursing notes show that the Veteran's face had to be cleansed and the eyes irrigated.  His eyes were irrigated with boric acid solution on at least three additional occasions during his hospitalization, and a nursing order indicates the Veteran's eyes were to have an ophthalmologic ointment applied daily.  The Veteran's 1951 separation examination reflects findings of 20/20 uncorrected vision bilaterally, but indicates that an ophthalmoscopic examination was not performed, and no results of any other visual testing were reported.

In November 1951, the Veteran filed his original claim of entitlement to service connection for an eye disorder that he claimed was manifested by burning, smarting, and tearing eyes, bloodshot eyes, and related headaches. 

During a VA examination in April 1952, the Veteran complained of a burning sensation when he used his eyes for long periods or when he was exposed to bright lights.  He also complained of headaches over his eyes.  His uncorrected vision was listed as 20/20 bilaterally.  The examiner observed that there was no evidence of interference with the opening or shutting of the Veteran's eyelids as a result of the burns.  The examiner noted that there was no apparent limitation of motion or irritation of the lids and that the lashes were intact. 

Service connection for burn scars of the face, hands, right anterior knee, and eyelids was established by an April 1952 rating decision.

In April 1983, the Veteran filed a claim of service connection for cataracts related to the in-service powder burn that injured his eyes.  He complained of bloodshot, aching and watering eyes.  He reported that he was first diagnosed with cataracts in 1978. 

VA treatment records show that the Veteran sought treatment for his eyes in 1983, 1984 and 1985.  It was noted that the Veteran had a visual deficiency, and his intraocular pressure was being monitored.  Treatment notes dated in March and April 1983 reflect a reported impression of borderline ocular hypertension.  There were also findings of glaucomatous cupping.  The March 1983 record noted iris hyperpigmentation on slit lamp examination.  There are references to refractive errors in reports dated in 1983 and 1985.  The Veteran was noted to have minimal cataractal changes in his left eye in June 1985.  The records also show that the Veteran reported the history of burns to the eyes during service, and in a May 1985 VA treatment note, the assessment was an alteration in visual acuity related to service-connected burns on the Veteran's face and eyelids. 

In a July 1985 statement, the Veteran stated that his eyelashes had fallen out in the previous few years, and contended that he developed glaucoma due to his in-service burns.  

In a February 1997 statement, the Veteran stated he had been having trouble with his eyes ever since they were burned in service.  In a September 1998 statement, the Veteran reported that the last thing he remembered from the accident in service was seeing an incredibly bright light flash.  The Veteran reported his face was burned, he had not eyebrows or eyelashes left, and that his vision was blurred, fogged, and he could only see objects less than three feet in front of him.  Although his vision loss cleared a little after two weeks, the Veteran reported that for the next year he could not drive.  The Veteran reported that he firmly believed his eye problems were a direct result of the burns he suffered during service.

In November 2004, the Veteran filed the current claim on appeal.  At that time, the Veteran reported that his eye disorder was manifested by poor vision.  He argued that his eyes were burned during an in-service accident, and afterwards, he experienced headaches and eye soreness. 

A VA eye examination was conducted in November 2010.  The VA examiner noted that the Veteran had a history of surgery for a macular hole in his right eye in 1990, without further complications.  He was also treated for open-angled glaucoma for many years.  He complained of poor vision that he described as a haze along his inferior vision when he did not wear his glasses.  Clinical examination revealed the Veteran had impaired vision, right pseudophakia, findings indicative of glaucoma, and blepharochalasis.  The VA examiner determined that the Veteran's inferior field haze was not related to glaucoma or the superficial skin burns incurred during service, but was instead more likely than not due to blepharochalasis.

In a March 2011 addendum to the November 2010 VA examination report, the same VA examiner opined that the Veteran's glaucoma was less likely than not related to the facial burns incurred during service.  The VA examiner noted that there was no evidence of trauma to the eye to suggest that it caused his glaucoma, and found that the Veteran's glaucoma was related to the Veteran's genetic make-up.  The VA examiner rendered no opinion regarding blepharochalasis and its relationship to the facial burns in service.

In a May 2011 addendum opinion, the same VA examiner opined that the Veteran's blepharochalasis and macular hole were not likely related to his in-service facial burns.  The VA examiner supported his medical conclusion by noting that there was no scarring of the skin of the eyelids.  The swelling of the lower eyelids was found to be from herniated orbital fat which, as stated, was a common condition in older individuals with no history of trauma.  The VA examiner further stated that the macular hole could not be related to the in-service powder burn to the face as there was no evidence of external trauma to the anterior segment that could have carried force to injure the retinal surface.

In annotations written on a copy of the March 2012 supplemental statement of the case, the Veteran stated that another examiner had told him that he could have hit his head when he fell onto his back due the explosion in service, which could have caused his macular hole.  Further, in an April 2010 statement, the Veteran stated that he had no family history of glaucoma, macular hole, or other vision problems. 

The Veteran's claim was denied in an April 2013 Board decision.  The Veteran appealed the decision to the Court.  The Court vacated the April 2013 Board decision, and, in a September 2013 JMR, remanded the case to the Board.  The Court noted that the May 2011 addendum opinion was not adequate as it was based on an inaccurate factual premise.  The Veteran was noted in the 1950s to have burns to his eyelids as a result of his in-service injury.  In April 1952, his grant of service connection for burns specifically listed burns to the eyelids.  The May 2011 addendum opinion noted that the Veteran's blepharochalasis and macular hole were not likely related to his facial burns because there was no scarring of the eyelids.  This statement therefore contradicted the VA's findings of burns to the eyelids in 1952. 

In November 2014, the Board remanded the Veteran's claim for a new VA examination to determine the nature and etiology of his eye disability.  A February 2015 Report of General Information indicated that the Compensation and Pension department at the Butler, Pennsylvania VA Medical Center (VAMC) reported that the Veteran refused to be seen for a VA examination at that specific VAMC, because the Veteran stated he blamed the ophthalmologist at that location for his claim being denied in the past.  The Board notes that in a January 2011 statement, the Veteran stated that in the ten years the Veteran had seen the ophthalmologist at the Butler VAMC, the doctor had never spoken to the Veteran about his eyes, just telling him to use drops, and the Veteran reported he was trying to change doctors.  

The Veteran was afforded a new VA examination in February 2016.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner concluded that it was less likely as not that the Veteran's eye disorders were "caused by or a result of, or aggravated by the Veteran's active military service or the active duty 1951 superficial eye injuries or head injury ...."  In regards to the diagnosis of blepharochalasis, the VA examiner noted this condition was common in persons over the age of 80 and there was no scarring associated with the skin changes at that time.  

In a July 2016 remand, the Board noted that the rationale provided was very similar to the May 2011 VA examiner's rationale that "[t]here is no scarring of the skin of the eyelids," which was determined by the September 2013 JMR to be inadequate and was the basis of the Court's vacatur and remand of the April 2013 Board decision.  The Board noted that the February 2016 opinion did not clearly address whether the Veteran's current eye disorders were caused by or aggravated by the Veteran's service-connected burns scars.  

In an October 2016 addendum, the VA examiner opined that it was less likely as not that the Veteran's diagnosed open angle glaucoma, bilateral cataract, macular hole of the right eye, and blepharochalasis, and his subjective complaints of vision haze and that he could not drive at night, were caused by or a result of, or aggravated by the Veteran's active military service of the 1951 superficial eye injuries or head injury which were appropriately treated and which were allowed to heal over a relatively short period of time.  It was also noted that no specific related residuals of those 1951 injuries were identifiable upon examination in February 2016.  

The VA examiner noted that it was understood that first degree burns healed without scarring and that secondary degree burns only rarely caused scarring.  The VA examiner could identify no scarring of lids or adnexa and the open angle glaucoma, the bilateral cataracts and the macular hole were all diagnosed from 32 to 50 years following the skin burns of 1951.  The subjective complaints were complaints common to many age-related visual disturbances and were complained of at a very distant time following the superficial burns of 1951.  

In February 2017, a VHA was requested, as the Board noted that the October 2016 VA examiner did not specifically address the 1985 treatment note's assessment of an alteration in visual acuity related to the burns on the face and eyelids.

In an April 2017 VHA medical opinion, the VA examiner stated that after the review of the available records, the Veteran had seborrheic dermatitis, no eyelashes, no eyebrows, and 20/20 vision in his right eye and 20/20 vision in his left eye on examinations done in 1983.  His cup to disc ratio was 0.3 in the right eye and 0.4 in the left eye.  His visual field in January 1987 was normal.  This indicated any injury the Veteran sustained in the 1950s had not visually affected his eyes as of 1983-1987.  

On March 20, 1991, the Veteran's eye examinations revealed that he had 20/20 vision with correction in the right eye and 20/25 vision with correction in the left eye, and could read J1 at near with correction.  This was again age appropriate and suggested that any eye injury he may have sustained in the 1950s was not affecting his ability to see in 1991.  The growth of cataracts, which is a lifelong process from birth to death, along with the age-related and well documented decrease in accommodation, causes each and every one of us to become more nearsighted every day and become unable to read without glasses.  It happens whether we are injured or not, so it was again not related to any injury from the 1950s, but rather from the fact that the Veteran was alive after that injury and progressively growing cataracts as we all do.  

The VA examiner stated that the Veteran's presumed diagnosis of glaucoma was unclear, but again, was not caused by the injury in the 1950s, as there was no mention of it in the early reports from 1983 when traumatic glaucoma could have been easily diagnosed and treated.  At times he carried a diagnosis of optic nerve asymmetry, ocular hypertension, glaucoma suspect and glaucoma.  His intraocular pressures looked like they had remained normal the entire 30+ years regardless of treatment, and despite the fact that he was on two glaucoma medications.  He did not have any loss of vision on his visual fields.  Glaucoma, if not traumatic, was inherited or genetic based, or could be related to cataract growth in certain eyes, but the VA examiner did not find any evidence in the record to support the claim that the variable diagnoses the Veteran carried regarding intraocular pressure could be attributed to a distant injury in the 1950s.  

It was noted that on May 21, 1998, the Veteran was found to have a macular hole that was repaired.  The formation of a macular hole had now been found to be related to vitreomacular traction, where the jelly that fills most of the eye deteriorates and liquefies again, in all of us, over time, could pull on the retina, causing tears in the periphery, and macular holes if it is pulling off the layer of the retina in our center vision, called the foveola, or more generally called the macula.  It was repaired, but could reduce vision and the simple process of repair could cause cataracts to form, and cataract formation was again a well-known risk from retina surgery.  This again, was not related to the trauma in the 1950s, as the eye examinations were fine for 25 years or more after the injury.

The VA examiner noted that, incidentally, there were two entries, one on June 4, 1990 and one in September 1997.  It was apparent that the Veteran had been angry for years and had been trying to get compensation for his eyes since that time.

Unfortunately, there were no complaints that the VA examiner could find regarding dry, scratchy eyes, or intermittent blurred vision, or sticky eyes, in any of the Veteran's records.  If there was a blast injury to the eyes, then conjunctival goblet cells could have been damaged and scarred, causing dry eye sensation, superficial punctate keratopathy of the cornea, which are little dry spots that look like pinpoint dots on the cornea, and redness.  Since the Veteran had not voiced these complaints since 1983, and nothing had been noted on any of the eye examinations documenting the same, then the VA examiner could only assume that the Veteran's goblet cells and conjunctival tissue and corneal had remained healthy despite the blast to his eyelids resulting in the loss of eyebrows and lashes.  The VA examiner stated that it was probably due to the "wonderful reflex we have" which forces us involuntarily to shut our eyes.  Further, despite the fact that the Veteran had seborrheic dermatitis, he had also not voiced any symptoms consistent with that disease, and had not complained of flaking of the eyelids or forehead skin or mattering of the his eyes an discharge, and again, nothing had been noted on the eye examinations, again confirming that his visual complaints were not related to the blast.  

Any dry eye symptoms that had developed since September 23, 1995, could also be attributed to his Lisinopril and furosemide and subsequent medications he had used to treat his hypertension and other medical disorders.  These two particular drugs were known to cause or exacerbate dry eyes, but again, he had not complained of such.  

Therefore, it was the VA examiner's opinion that the Veteran fortunately survived a blast injury resulting in the loss of his lashes and brows some 60+ years ago.  He was lucky to have survived.  However, his eyes had changed based on commonly described diseases associated with aging and possibly genetics in the case of his diagnosis of glaucoma, and not the blast.  

The Board notes that the Veteran stated that private doctors who had treated the Veteran for his claimed condition had either passed away and/or their records were not available.

After a review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral eye disability.  The Veteran asserts that he has had eye pain ever since service.  He also contends that his eye disability is due to his service-connected scars of the face and eyelids.  However, the opinions that have been offered concerning this claim have been unfavorable, and not supported of the suggested causal relationship or correlation between the Veteran's military service, to include secondary to service-connected burn scars of the face and eyelids, and anything that has occurred in the many years since, including the symptoms and consequent impairment the Veteran has asserted.  

The Board finds the April 2017 VHA medical opinion, which weighs against a finding of service connection, to be most probative.  The opinion provided by this April 2017 VA examiner is persuasive evidence because the opinion accurately reflects the evidence of record, a review of the examination findings of record, and provides detailed discussion of all relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The VA examiner noted that a 1991 eye examination which noted the growth of cataracts showed age appropriate results and determined that the condition was not related to any injury from the 1950s.  The VA examiner noted that there was no evidence in the record to support the claim for a presumed diagnosis of glaucoma as it was not shown that the variable diagnoses the Veteran carried regarding intraocular pressure could be attributed to a distant injury in the 1950s.  The VA examiner stated that the Veteran's macular hole was not related to the trauma in the 1950s, as the eye examinations were fine for 25 years or more after the injury.  Regarding dry, scratchy eyes, or intermittent blurred vision, or sticky eyes, the VA examiner noted that the Veteran's goblet cells and conjunctival tissue and corneal had remained healthy despite the blast to his eyelids resulting in the loss of eyebrows and lashes.  Despite the fact that the Veteran had seborrheic dermatitis, he had not voiced any symptoms consistent with that disease, and had not complained of flaking of the eyelids or forehead skin or mattering of his eyes and discharge.  The VA examiner stated that nothing had been noted on the eye examinations, again confirming that his visual complaints were not related to the blast.  

The VA examiner's opinion offered a rationale and a plausible explanation while noting that the Veteran had survived a blast injury resulting in the loss of his lashes and brows, but concluding that the Veteran's eyes had changed based on commonly described diseases associated with aging and possibly genetics in the case of his diagnosis of glaucoma, and not the blast.  

The Veteran is certainly competent, even as a layman, to report symptoms of which he has personal knowledge, such as ongoing problems with his eyes.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But as a layman he is not competent to establish a medical diagnosis in this instance (given the type of condition claimed) or to establish a medical etiology merely by his own assertions since this requires medical expertise (again, given the condition being claimed).  See 38 C.F.R. § 3.159 (a)(1) (2015).  The specific issue in this case, the relationship between his claimed eye condition and an event in service, here, to include burns caused by powder explosives, is a complex medical issue which requires medical testing to diagnose and can arise from many different causes.  Thus, this matter is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not shown to have the education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The most probative evidence indicates that this condition did not have its onset during active service or for many years thereafter, and is not otherwise related to military service.  The most probative evidence further indicates that the Veteran's claimed eye disability condition is neither caused nor aggravated by the service-connected burn scars of the face and eyelids.  Furthermore, the record contains no medical opinion to the contrary.  Therefore, service connection for a bilateral eye disability is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected burn scars of the face and eyelids, is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


